       Case 1:20-mj-10388-UA Document 4 Filed 09/29/20 Page 1 of 12



Approved: ________________________________
          MARGUERITE B. COLSON
          Assistant United States Attorney

Before:   THE HONORABLE ROBERT W. LEHRBURGER
          United States Magistrate Judge
          Southern District of New York

                                               20 MAG 10388
- - - - - - - - - - - - - - - - - - X
                                    :         SEALED COMPLAINT
UNITED STATES OF AMERICA
                                    :
                                    :         Violations of 18 U.S.C.
         - v. -
                                    :         §§ 1951, 924(c)(1)(A),
                                    :         and 2
JOSE MARTINEZ,
                                    :
    a/k/a “Miguel Martinez,”
                                    :         COUNTY OF OFFENSE:
                                    :         NEW YORK
and
                                    :
                                    :
MARIO DE LA ROSA
                                    :
                                    :
      Defendants.
- - - - - - - - - - - - - - - - - - X


SOUTHERN DISTRICT OF NEW YORK, ss.:

          STEVEN SAINT HILAIRE, being duly sworn, deposes and says
that he is a Detective with the Bureau of Alcohol, Tobacco,
Firearms and Explosives (“ATF”) / New York City Police Department
(“NYPD”) Joint Robbery Task Force, and charges as follows:

                              COUNT ONE
                   (Hobbs Act Robbery Conspiracy)

          1.   From on or about August 7, 2020 up to and including
on or about August 28, 2020, in the Southern District of New York
and elsewhere, JOSE MARTINEZ, a/k/a “Miguel Martinez,” and MARIO
DE LA ROSA, the defendants, knowingly did conspire with others,
known and unknown, to commit robbery, as that term is defined in
Title 18, United States Code, Section 1951(b)(1), and would and
did thereby obstruct, delay, and affect commerce and the movement
of articles and commodities in commerce, as that term is defined
in Title 18, United States Code, Section 1951(b)(3), to
       Case 1:20-mj-10388-UA Document 4 Filed 09/29/20 Page 2 of 12



wit,MARTINEZ and DE LA ROSA             conspired   to   rob   commercial
establishments in New York.

          (Title 18, United States Code, Section 1951.)

                              COUNT TWO
                         (Hobbs Act Robbery)

          2.    On or about August 7, 2020, in the Southern District
of New York and elsewhere, JOSE MARTINEZ, a/k/a “Miguel Martinez,”
and MARIO DE LA ROSA, the defendants, did knowingly commit robbery,
as that term is defined in Title 18, United States Code, Section
1951(b)(1), and did thereby obstruct, delay, and affect commerce
and the movement of articles and commodities in commerce, as that
term is defined in Title 18, United States Code, Section
1951(b)(3), to wit, MARTINEZ and DE LA ROSA robbed at gunpoint a
grocery store on East Broadway in New York, New York, taking cash,
and an employee’s cellphone.

      (Title 18, United States Code, Sections 1951 and 2.)

                             COUNT THREE
                         (Hobbs Act Robbery)

          3.   On or about August 28, 2020, in the Southern
District of New York and elsewhere, JOSE MARTINEZ, a/k/a “Miguel
Martinez,” and MARIO DE LA ROSA, the defendants, did knowingly
commit robbery, as that term is defined in Title 18, United States
Code, Section 1951(b)(1), and did thereby obstruct, delay, and
affect commerce and the movement of articles and commodities in
commerce, as that term is defined in Title 18, United States Code,
Section 1951(b)(3), to wit, MARTINEZ and DE LA ROSA robbed at
gunpoint a grocery store on Avenue A in New York, New York, taking
cash, a cellphone, ear phones, and a watch.

      (Title 18, United States Code, Sections 1951 and 2.)

                            COUNT FOUR
   (Brandishing a Firearm in Furtherance of Hobbs Act Robbery)

          4.   On or about August 28, 2020, in the Southern
District of New York and elsewhere, JOSE MARTINEZ, a/k/a “Miguel
Martinez,” and MARIO DE LA ROSA, the defendants, during and in
relation to a crime of violence for which they may be prosecuted
in a court of the United States, namely, the Hobbs Act robbery
charged in Count Three of this Complaint, knowingly did use and
carry a firearm, and, in furtherance of such crime, did possess a
firearm, and did aid and abet the use, carrying, and possession of


                                    2
       Case 1:20-mj-10388-UA Document 4 Filed 09/29/20 Page 3 of 12



a firearm, which was brandished, during the robbery charged in
Count Three of this Complaint.

  (Title 18, United States Code, Sections 924(c)(1)(A)(i), (ii)
                             and 2.)

          The bases for my knowledge and for the foregoing charges
are, in part, as follows:

          5.    I am a Detective with the ATF/NYPD Joint Robbery
Task Force, and I have been personally involved in this
investigation. This affidavit is based on my investigation, my
conversations with other law enforcement agents, and my
examination of reports and records.     Because this affidavit is
being submitted for the limited purpose of establishing probable
cause, it does not include all the facts that I have learned during
the course of my investigation. Where the contents of documents
and the actions, statements, and conversations of others are
reported herein, they are reported in substance and in part, except
where otherwise indicated.

                       Grocery Store-1 Robbery

          6.   Based   on  my   conversations   with  other law
enforcement officers and my review of New York City Police
Department complaint reports, I have learned the following:

               a.   On or about Friday, August 7, 2020, at
approximately 7:00 p.m., two men (“Perpetrator-1 and “Perpetrator-
2”) entered a small grocery store located on East Broadway in New
York, New York (“Grocery Store-1”).

               b.   Upon entry, Perpetrator-1 grabbed the store
owner (“the Owner”) by the Owner’s shoulder and pushed the Owner
toward the wall and chair where the Owner’s friend (the “Friend”)
was sitting. Perpetrator-1 then displayed a black firearm,
pointing it toward the Owner and the Friend and demanding money.
Perpetrator-1 took a cellphone and cash from the Friend.

               c.   Meanwhile, Perpetrator-2 went behind the
counter of Grocery Store-1 and removed cash from a paper box
containing the earnings of Grocery Store-1.

               d.   Perpetrator-1 then ordered the Friend into the
rear room of Grocery Store-1, where he demanded the Friend lie
face down. Perpetrator-1 then joined the Friend in the rear room
of Grocery Store-1, which he searched while repeatedly asking for
more money.


                                    3
       Case 1:20-mj-10388-UA Document 4 Filed 09/29/20 Page 4 of 12



               e.   At the same time, Perpetrator-2 dragged the
Owner by the Owner’s arm to behind the counter and demanded more
money. Perpetrator-2 then ordered the Owner into the rear room of
Grocery Store-1.

               f.   After directing both the Owner and the Friend
into the rear room of Grocery Store-1, Perpetrator-1 and
Perpetrator-2 fled the location on a moped scooter.

               g.  At Grocery Store-1, Perpetrator-2 left behind
a black baseball cap with a white, round, Brooklyn Nets logo on
the front.

          7.   Based on surveillance footage from a camera located
at Grocery Store-1, I have learned the following:

               a.   Perpetrator-2 wore a dark t-shirt with the
word “soccer” printed across the front, long denim shorts, white
high-top sneakers, and a black baseball cap with a round white
logo on the front. A small, black pouch hung from the front left
of Perpetrator-2’s shorts.

               b.   Perpetrator-1 wore a white or light-colored
long-sleeved hooded sweatshirt. A few moments after fleeing
Grocery Store-1, Perpetrator-1 pulled up to the front of Grocery
Store-1 on a black moped scooter with an “8” logo above the front
wheel. At that time, Perpetrator-1 was wearing a black, “German-
style,” open-faced helmet.

               c.   Shortly after Perpetrator-1 pulled up to the
front of Grocery Store-1, Perpetrator-2 got on the moped and the
two perpetrators fled the scene.

    Identification of the Perpetrators of the Grocery Store-1
                             Robbery

          8.   I believe that Perpetrator-1 of the Grocery Store-
1 robbery that occurred on or about August 7, 2020 is JOSE
MARTINEZ, a/k/a “Miguel Martinez,” the defendant. The bases for
my belief are as follows:

               a.   Based on my review of a complaint report filed
by MARTINEZ with the NYPD, as well as records from the U.S. Postal
Service, I know that MARTINEZ lives in an apartment building
located on Driggs Avenue in Brooklyn, New York (the “Driggs
Residence”).




                                    4
       Case 1:20-mj-10388-UA Document 4 Filed 09/29/20 Page 5 of 12



               b.   Based on my review of surveillance footage
from a deli-grocery located on the ground floor at the Driggs
Residence (the “Driggs Deli-Grocery”), I know that on or about
August 29, 2020, an individual (“Individual-1”) was inside the
Driggs Deli-Grocery wearing a black, “German-style,” open-faced
helmet matching that worn by Perpetrator-1 during the Grocery
Store-1 robbery. And based on my review of surveillance footage
from a camera located at the Driggs Residence, Individual-1 was
also seen maneuvering a black moped scooter with an “8” logo above
the front wheel, matching that used by Perpetrator-1 and
Perpetrator-2 to flee the Grocery Store-1 robbery.

               c.   Based on my comparison of Individual-1 to law
enforcement photographs of MARTINEZ, as well as the fact that the
Driggs Deli-Grocery is located at the address where MARTINEZ is
known to reside, I believe that “Individual-1” is MARTINEZ.

          9.   I believe that Perpetrator-2 of the Grocery Store-
1 robbery that occurred on or about August 7, 2020 is MARIO DE LA
ROSA, the defendant. The bases for my belief are as follows:

               a.   Based on my review of NYPD body camera
footage, I know that on or about September 4, 2020, DE LA ROSA was
arrested while wearing a small, black pouch hanging from the front
left side of his pants, which matches the pouch worn by
Perpetrator-2 during the robbery of Grocery Store-1, supra ¶ 7(a).

               b.   From reviewing Facebook records, as well as
law enforcement photographs of DE LA ROSA, I know that the Facebook
profile of DE LA ROSA contains a photograph of DE LA ROSA wearing
a black baseball cap with a white, round, Brooklyn Nets logo
matching the cap left behind by Perpetrator-2 at the robbery of
Grocery Store-1.

               c.   Based on my review of surveillance footage
from a camera located at a supermarket on Junius Street in
Brooklyn, New York, I know that on or about September 10, 2020, an
individual I have identified as DE LA ROSA based on a comparison
to law enforcement photographs used a benefit card belonging to DE
LA ROSA, while wearing white, high-top sneakers matching those
worn by Perpetrator-2 during the robbery of Grocery Store-1 on or
about August 7, 2020.

               d.   Based on my review of U.S. Postal Service
records, parole records for DE LA ROSA, and area maps, I know that
DE LA ROSA lives a short distance from the above-referenced
supermarket located on Junius Street.



                                    5
        Case 1:20-mj-10388-UA Document 4 Filed 09/29/20 Page 6 of 12



                       The Cellphone Store Robbery

          10. Based    on   my conversations  with   other  law
enforcement officers and my review of NYPD complaint reports, I
have learned the following:

                a.   On or about Sunday, August 9, 2020, at
approximately 1:10 p.m., two men (“Perpetrator-3 and “Perpetrator-
4”) entered a cellphone store located on Sutter Avenue in Brooklyn,
New York (the “Cellphone Store”).

               b.   Upon    entering    the   Cellphone    Store,
Perpetrator-3 displayed a firearm, which he pressed against an
employee of the Cellphone Store (“Employee-1”), while threatening
to kill Employee-1. Carrying a small bag, Perpetrator-4 demanded
cellphones.   As directed, Employee-1 placed several cellphones
from the Cellphone Store inventory into the small bag carried by
Perpetrator-4. According to Employee-1, Perpetrator-3 then asked
where the money was located, at which point Employee-1 opened the
cash register, removed cash, and handed it to Perpetrator-3.

               c.   Perpetrator-3 then grabbed a personal backpack
belonging to Employee-1 and emptied its contents before re-filling
the backpack with more cellphones. Next, Perpetrator-3 ordered
Employee-1 to go to the employee bathroom of the Cellphone Store.

                d.   Perpetrator-3   and  Perpetrator-4  stole
approximately 22 cellphones, 29 SIM cards, and two Pintrac Pet
Trackers 1 from the Cellphone Store.

           11. Based on my review of surveillance footage taken
from a camera located at a deli on the corner of Sutter Avenue and
Junius Street in Brooklyn, New York (the “Sutter Deli”),
approximately 120 feet from the Cellphone Store, I know the
following:

               a.   At approximately 1:00 p.m. Perpetrator-3 and
Perpetrator-4 arrived at the Sutter Deli on a black moped scooter
with an “8” logo above the front wheel, parked the scooter on the
west side of Junius Street, and then dismounted.

               b.   Perpetrator-3 wore a dark t-shirt with the
phrase “My Spirit Animal” printed across the front, as well as
camouflage shorts, and a black, “German-style,” open-faced helmet.



1 Based on internet research I know that a Pintrac Pet Tracker is a GPS device
sold by a wireless carrier that allows a pet owner to monitor a pet’s location.


                                      6
       Case 1:20-mj-10388-UA Document 4 Filed 09/29/20 Page 7 of 12



               c.   A   short   time   after   Perpetrator-3   and
Perpetrator-4 arrived at the Sutter Deli, they were joined outside
the Deli by a third individual who took a backpack from
Perpetrator-4.

               d.   At approximately 1:08 p.m. Perpetrator-3 and
Perpetrator-4 left the third individual. Perpetrator-3 and
Perpetrator-4 crossed Junius Street and began walking south toward
the direction of the Cellphone Store, while the third individual
remained on the west side of Junius Street and walked south toward
Sutter Avenue.

               e.   At approximately 1:12 p.m., Perpetrator-3 and
Perpetrator-4, jogging from the direction of the Cellphone Store,
mounted the black moped scooter and fled northbound on Junius
Street. Perpetrator-4 had a small bag across his chest, as well
as a backpack.

 Identification of Perpetrator-3 of the Cellphone Store Robbery

          12. I believe that Perpetrator-3 of the Cellphone Store
robbery that occurred on or about August 9, 2020 is JOSE MARTINEZ,
a/k/a “Miguel Martinez,” the defendant. The bases for my belief
are as follows:

                a.   Based on my review of surveillance footage
taken from cameras located at the Cellphone Store and the Sutter
Deli, I know that Perpetrator-3 wore a black, “German-style,” open-
faced helmet matching that worn by MARTINEZ on or about August 29,
2020 inside the Driggs Deli-Grocery, supra ¶ 8(b), which is the
same helmet worn by Perpetrator-1 during the Grocery Store-1
robbery, supra ¶ 7(b).

               b.   Based on my review of surveillance footage
taken from a camera at the Sutter Deli, I know that Perpetrator-3
arrived at and fled the scene on a black moped scooter with an “8”
logo above the front wheel, which matches the scooter maneuvered
by MARTINEZ on or about August 29, 2020 outside the Driggs
Residence, supra ¶ 8(b), as well as the scooter driven by
Perpetrator-1 to flee the Grocery Store-1 robbery, supra ¶ 7(b).

                       The Flower Shop Robbery

          13. Based on my conversations with law enforcement
officers and my review of NYPD complaint reports, I have learned
the following:




                                    7
       Case 1:20-mj-10388-UA Document 4 Filed 09/29/20 Page 8 of 12



               a.    On or about August 17, 2020, at approximately
6:15 p.m., an employee (“Employee-2”) at a flower shop in Queens,
New York (“Flower Shop”) was emptying water from a flower pot onto
the street when a male (“Perpetrator-5”) approached Employee-2 and
displayed a black firearm.

               b.   Perpetrator-5 stated in Spanish, “Give me all
the money,” forcing Employee-2 into the corner of the Flower Shop.
According to Employee-2, Perpetrator-5 spoke only in Spanish
throughout the incident.

               c.   Perpetrator-5 then stated again, “Give me all
the money” and ordered Employee-2 to open Employee-2’s backpack.
Employee-2 produced approximately $500 from her backpack, which
Perpetrator-5 took. After retrieving a cellphone belonging to
Employee-2 and throwing it into the trashcan of the Flower Shop,
Perpetrator-5 instructed Employee-2 to turn around and not call
the police. Perpetrator-5 then fled the Flower Shop on a black
moped scooter.

   Identification of Perpetrator-5 of the Flower Shop Robbery

          14. I believe that Perpetrator-5 of the Flower Shop
robbery that occurred on or about August 17, 2020 is JOSE MARTINEZ,
a/k/a “Miguel Martinez,” the defendant. The bases for my belief
are as follows:

               a.   From my review of surveillance footage taken
from a camera located at the Flower Shop, I know that Perpetrator-
5 wore a black, “German-style,” open-faced helmet during the
commission of the Flower Shop robbery. That helmet matches the
helmet worn by MARTINEZ on or about August 29, 2020 at the Driggs
Deli-Grocery, supra ¶8(b), as well as the helmet worn by
Perpetrator-1 of the Grocery Store-1 robbery, supra ¶7(b), and
Perpetrator-3 of the Cellphone Store robbery, supra ¶11(b).

               b.    From my review of surveillance footage taken
from a camera located at the Flower Shop, I know that Perpetrator-
5 wore a black poncho-style covering during the commission of the
robbery.

               c.   From my review of surveillance footage taken
from a camera located at the Flower Shop, I also know that during
the Flower Shop robbery, Perpetrator-5 displayed multiple gold
rings on his hands, including on his left pointer finger a large
ring with a round face.




                                    8
       Case 1:20-mj-10388-UA Document 4 Filed 09/29/20 Page 9 of 12



               d.   From my review of NYPD body camera footage
capturing the arrest of MARTINEZ on or about July 25, 2019, I know
that at the time of his arrest MARTINEZ was wearing several gold
rings on his left hand, including on his left pointer finger a
large ring with a round face, matching that worn by Perpetrator-5
during the Flower Shop robbery.

                e.   From my review of surveillance footage and
still images taken from a deli located on Seneca Avenue in Queens,
New York, I know that at approximately 6:05 p.m., a person matching
the description of Perpetrator-5, together with an unknown
person(“Perpetrator-6”), traveled on Seneca Avenue toward Palmetto
Street on a moped scooter with an “8” logo above its front wheel,
which matches the scooter maneuvered by MARTINEZ on or about August
29, 2020 outside the Driggs Residence, supra ¶ 8(b), as well as
the   scooter   driven   by  Perpetrator-1,   supra   ¶ 7(b),   and
Perpetrator-3, supra ¶ 11(a). Based on my review of an area map,
I know that the intersection of Seneca Avenue and Palmetto Street
is a short distance from the Flower Shop.

                     The Grocery Store-2 Robbery

          15. Based on my conversations with law enforcement
officers and my review of NYPD complaint reports, I have learned
the following:

               a.   On or about August 28, 2020, at approximately
8:25 p.m., two men (“Perpetrator-7” and “Perpetrator-8”) entered
a Grocery Store (“Grocery Store-2”) located on Avenue A in New
York, New York, and brandished a firearm and Taser, respectively.

               b.    According to an employee who was working
behind the counter of Grocery Store-2 at that time (“Employee-3”),
Perpetrator-7 and Perpetrator-8 pointed both weapons in Employee-
3’s direction, and Perpetrator-8 directed Employee-3 to give him
“all the money.”    After the perpetrators removed cash from the
register, Perpetrator-8 walked Employee-3 to the back of Grocery
Store-2, where Perpetrator-8 patted Employee-3 down and removed
Employee-3’s personal belongings, including Employee-3 cellphone.

           16. From my review of surveillance footage and still
images taken from a camera located at Grocery Store-2, I know the
following:

               a.   At approximately 8:25 p.m., Perpetrator-8
placed cash on the counter of Grocery Store-2, after which
Employee-3 reached back to produce a package of cigarettes. As
Employee-3 was handing over the package of cigarettes to


                                    9
      Case 1:20-mj-10388-UA Document 4 Filed 09/29/20 Page 10 of 12



Perpetrator-8, Perpetrator-7 walked around the counter pointing a
black firearm at Employee-3. Perpetrator-8 then brandished a
Taser, which he pointed at Employee-3 from the other side of the
counter.

               b.   While Employee-3 was crouching behind the
counter, Perpetrator-8 reached across the counter to remove cash
from the register. At the same time, Perpetrator-7 grabbed at each
of Employee-3’s ears, as if searching for jewelry.

               c.   After removing loose cash from the register
and knocking it to the ground, Perpetrator-8 traveled around the
counter and removed a banded stack of cash from the register.
Perpetrator-7, meanwhile, traveled to the other side of the counter
where he continued to point a black firearm at Employee-3.

               d.   Perpetrator-7 then removed a watch from the
wrist of Employee-3 before dragging Employee-3 by the shirt and
leading Employee-3 into the back room of Grocery Store-2.

               e.   Perpetrator-7 wore gold rings on each of the
fingers of his left hand, as well as a distinctive chain necklace
with a hanging charm. Perpetrator-7 also wore a black baseball cap
and long denim shorts with a white stripe down the outside of each
leg.

               f.   Perpetrator-8 wore a grey t-shirt with
“Brooklyn” printed across the front, a small, black pouch hanging
from the front left of his pants, as well as a New York Yankees
baseball hat with a navy brim, a navy logo, and tri-color paneling
in navy, white, and grey.

    Identification of the Perpetrators of the Grocery Store-2
                             Robbery

          17. I believe that Perpetrator-7 of the Grocery Store-
2 robbery that occurred on or about August 28, 2020 is JOSE
MARTINEZ, a/k/a “Miguel Martinez,” the defendant. The bases for
my belief are as follows:

               a.    Based on my review of surveillance footage
from the Driggs Deli-Grocery, I know that on or about August 28,
2020, shortly after the Grocery Store-2 robbery, an individual
(“Individual-2”) arrived at the Driggs Deli-Grocery on a black
moped scooter and entered the Deli-Grocery wearing a black baseball
cap, long denim shorts with a white stripe down the outside of
each leg, gold rings on each of the fingers of his left hand (i.e.



                                   10
      Case 1:20-mj-10388-UA Document 4 Filed 09/29/20 Page 11 of 12



wearing the same clothing and jewelry as worn by Perpetrator-7 of
the Grocery Store-2 robbery).

                b.   I believe that Individual-2 is MARTINEZ based
on the fact that MARTINEZ was wearing several gold rings on his
left hand during his arrest by NYPD on July 25, 2019, supra
¶ 14(d), as well as the fact that the Driggs Deli-Grocery is
located on the ground floor of the Driggs Residence, where MARTINEZ
is known to reside.

               c.   Furthermore,    based  on    my   review   of
surveillance footage from the Driggs Deli-Grocery, I know that on
or about August 29, 2020 (i.e. the day after the Grocery Store-2
robbery), a person believed to be MARTINEZ for reasons already
stated, supra ¶ 7(b), was inside the Driggs Deli-Grocery wearing
a distinctive chain necklace matching that worn by Perpetrator-7
during the Grocery Store-2 robbery.

          18. I believe that Perpetrator-8 of the Grocery Store-
2 robbery that occurred on or about August 28, 2020, is MARIO DE
LA ROSA, the defendant. The bases for my belief are as follows:

                a.   Based on my review of NYPD body camera
footage, I know that on or about September 4, 2020, DE LA ROSA was
arrested while wearing a small, black pouch hanging from the front
left of his pants, matching the pouch worn by Perpetrator-8 during
the robbery of Grocery Store-2, supra ¶ 16(f), as well as the pouch
worn by Perpetrator-2 during the Grocery Store-1 robbery, supra
¶ 7(a).

               b.   Based on my review of surveillance footage
from a camera located at a supermarket on Junius Street in
Brooklyn, New York, I know that on or about September 10, 2020, an
individual I have identified as DE LA ROSA based on a comparison
to law enforcement photographs used a benefit card belonging to DE
LA ROSA, supra ¶9(c). That individual wore a t-shirt with
“Brooklyn” printed across the front, which matches the t-shirt
worn by Perpetrator-8 during the Grocery Store-2 robbery.

          WHEREFORE, deponent prays that warrants be issued for
the arrests of JOSE MARTINEZ, a/k/a “Miguel Martinez,” and MARIO




                                   11
      Case 1:20-mj-10388-UA Document 4 Filed 09/29/20 Page 12 of 12



DE LA ROSA, the defendants, and that they              be   arrested   and
imprisoned, or bailed, as the case may be.

                                 S/ by the Court with permission
                                 __________________________________
                                 Detective Steven Saint Hilaire
                                 ATF/NYPD Joint Robbery Task Force




Sworn to me through the transmission
of this Affidavit by reliable electronic
means (telephonic conference), pursuant
to Federal Rules of Criminal Procedure 41(d)(3)
and 4.1 this,

 28 day of September, 2020
__th


___________________________________
THE HONORABLE ROBERT W. LEHRBURGER
UNITED STATES MAGISTRATE JUDGE
SOUTHERN DISTRICT OF NEW YORK




                                   12
